This is a petition for an alternative writ of mandate to the governor, controller, and treasurer of the state, requiring them to execute certain bonds offered for sale in pursuance of an act approved March 20, 1903, and known as the "San Francisco Sea-wall Act." (Stats. 1903, p. 247.) *Page 114 
By the provisions of the act the treasurer was directed to prepare two thousand bonds for one thousand dollars each, they were all to bear date January 2, 1905, and were to be sold from time to time as the needs of the fund required. They were to be executed in behalf of the state by the governor, controller, and treasurer, but it is not clear from the terms of the law whether they were to be signed by those who were incumbents of said offices at the date which the bonds were required to bear, or by those who might be in office at the time they were offered for sale. They were in fact signed by Governor Pardee and the controller and treasurer who were in office January 2, 1905, and in that form five hundred bonds are now offered for sale. The petitioner is desirous of bidding, and in that character alone seeks to compel the present governor, controller, and treasurer, to sign five hundred bonds, to be issued in place of those already signed by their predecessors.
The writ of mandate is denied for two reasons: 1. Because the petitioner has not at present a status which entitles him to invoke the remedy; and 2. Because he or any other successful bidder at the sale will be entitled to bonds properly executed, and if the bonds tendered are not so executed as to make them valid securities he may then compel the issuance of others which are sufficient in every respect.